DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 08 February 2022 containing remarks and amendments to the claims.
Claims 1-8, 10-16, 18, 22-25, and 29-36 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-14, 16, 18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 5,420,239) in view of Miron (US 3,426,091).
Regarding claims 1 and 10-14, 16, 18, and 22-24, Sun teaches a process for treatment of popcorn polymer growth (column 1, lines 43-67), which is a type of cross-linked vinyl aromatic polymer deposit. Sun teaches using temperatures of 260°C and above (column 4, lines 54-58) to treat the polymer deposits.  The polymer deposit can be treated with heat alone, or also in addition to other organic material or inhibitors (column 5, lines 38-41).  Sun teaches treatment times of 30 minutes to 48 hours (column 3, lines 39-46), which overlaps with the claimed range.  Sun teaches that any pressure is suitable as long as it is tolerated by the process equipment (column 5, lines 14-20).  Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the pressure as claimed.  It is not seen where such a selection would result in any new or unexpected results.
Sun does not specify the additional materials.
However, Miron teaches a similar process for removal of polymeric fouling.  Miron teaches heating the deposits (column 2, lines 32-44), to solubilize the polymers, followed by wash with aromatic solvent such as benzene, toluene, xylene, or ethylbenzene (column 2, lines 52-70).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Miron aromatic solvent, to wash away the heat treated material.  
It is further expected that the same percentage of polymer would be solubilized, since the same steps are applied, as discussed above.  It is further expected that the aromatic solvents would have the same initial boiling point, since the same solvents are used.  
Regarding claim 25, Sun teaches the process is suitable for treating all systems and other equipment for manufacture, use, storage, or any other type of handling of popcorn polymer forming organic material (column 6, lines 11-21).  In this regard, Examiner considers Sun to read on the claimed quench and steam cracking equipment containing vinyl aromatic polymer deposits (popcorn polymer).
Claims 15, 29-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 5,420,239) in view of Miron (US 3,426,091) as applied to claims 1 and 18 above, and further in view of Dorton (US 2012/0174948).
Regarding claims 15, 29-30, and 33, the previous combination teaches the limitations of claim 1, as discussed above.   The previous combination teaches aromatic solvents to remove fouling, but does not explicitly disclose tetralin or naphthalene.
However, Dorton teaches a similar process for removing polymeric fouling in hydrocarbon processing equipment.  Dorton teaches removing fouling with a heated solvent wash [0006-0009].  The solvent is heated to 250-320°C [0008].  Dorton teaches the solvent comprises aromatics including tetralin and naphthalene [0017].  Examiner notes that tetralin has a boiling point of 208°C and naphthalene 218°C, which reads on the claimed ranges.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Dorton tetralin/naphthalene in place of or in combination with the aromatic wash of the previous combination, since Dorton teaches such compounds are known in the art for flushing away polymeric fouling.  It is not seen where such a substitution or combination would result in any new or unexpected results.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 5,420,239) in view of Miron (US 3,426,091) as applied to claims 1 and 18 above, and further in view of Ovaskainen (US 2015/0218468).
Regarding claims 31-32, the previous combination teaches the limitations of claims 1 and 18, as discussed above.
The previous combination does not explicitly disclose using fcc light cycle oil solvent.
However, Ovaskainen teaches a similar process for removing polymeric foulants in hydrocarbon processes.  Ovaskainen teaches flushing with distillate materials, including FCC light cycle oil  [0021-22].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the FCC light cycle oil fluxant in combination with the aromatic solvents of the previous combination, for the benefit of removing the desired foulants.  It is not seen where such a combination would result in any new or unexpected results. 
Claims 2-8 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 5,420,239) in view of Miron (US 3,426,091) as applied to claim 1 above, and further in view of Stell (US 2005/0261532).
Regarding claims 2-4 and 34, the previous combination teaches the limitations of claim 1 as discussed above, including the aromatic solvent and air/oxygen containing atmosphere.
The previous combination does not explicitly disclose the claimed weight percentage of oxygen.  
However, Miron teaches that a mixture of air and steam is used to provide heat, and an appropriate amount of steam is included to prevent uncontrolled combustion (column 2, lines 24-32).  Further, Stell teaches using a combination of air and steam to remove coke deposits.  Stell teaches weight ratios of 0.01-0.5 [0021]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the weight percentage, as disclosed by Stell and Miron, for the benefit of preventing uncontrolled combustion and removing the deposits.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 5, Sun teaches residence time of 15 minutes to 100 hours (column 4, lines 53-67), which overlaps with the claimed range.  While Miron does not explicitly disclose residence time of the solvent, Examiner notes it would have been obvious to the person having ordinary skill in the art to have appropriately selected a solvent treatment residence time, in order to obtain the desired fouling mitigation.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claims 6-7, it is expected that the same products having the same percentage of coke would be produced, since the same process steps are applied to the same popcorn polymer deposits as discussed above.
Regarding claim 8, it is expected that the aromatic solvent would have the same initial boiling point as claimed, since the same aromatic solvents as identified in claim 15 are used.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 5,420,239) in view of Miron (US 3,426,091) and Stell (US 2005/0261532) as applied to claim 2 above, and further in view of Dorton (US 2012/0174948).
Regarding claim 35, the previous combination teaches the limitations of claim 2, as discussed above.   The previous combination teaches removing fouling with aromatic solvent.  The previous combination does not explicitly disclose solvent treatment temperatures of 275°C
However, Dorton teaches a similar process for removing polymeric fouling in hydrocarbon processing equipment.  Dorton teaches removing fouling with a heated solvent wash [0006-0009].  The solvent is heated to 250-320°C [0008].  Dorton teaches the solvent comprises aromatics including tetralin and naphthalene [0017].  Examiner notes that tetralin has a boiling point of 208°C and naphthalene 218°C, which reads on the claimed ranges.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Dorton tetralin/naphthalene and temperature conditions in the aromatic wash step of the previous combination, since Dorton also teaches flushing away polymeric fouling.  It is not seen where such a substitution or combination would result in any new or unexpected results.


Response to Arguments
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The prior art does not disclose that solvent treatment occurs at temperatures of 220°C or more.  The prior art teaches solvent wash after heating, which means the solvent can not be present when the popcorn polymer is heated.  Dissolving is not the same as inhibiting.  
Modifying Sun with Stell would make Sun unsatisfactory for its intended purpose.
Regarding Applicant’s first argument, Miron teaches using temperatures of 180-270°C to remove polymer deposits (column 2, lines 32-44), which Examiner considers to read on the claimed range of at least 220°C.  Miron does not appear to disclose a cooling step prior to solvent wash, so in this regard, it is expected that the temperature of the solvent wash would be the same or similar.  Further, as applied to the dependent claims regarding tetralin and naphthalene, Dorton teaches a similar process for removing polymeric fouling using aromatics at temperatures of 230-300°C[0014-0017].  Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Dorton conditions in order to obtain the desired removal of polymeric deposits.  Examiner notes that Dorton provides that the person having ordinary skill in the art would have a reasonable expectation of success of using the claimed temperatures.  Examiner additionally notes that the claims also appear to use the solvent step to wash away the polymeric deposits.  It is not seen where Applicant has distinguished the claimed process steps in this regard.
Regarding Applicant’s second argument, Sun teaches that the process may be practiced in air or oxygen containing atmosphere (column 5, lines 8-13).  In this regard, it is not seen where Sun teaches away from the use of oxygen or air.  Examiner further considers the additional references to be analogous art, since they are all drawn to the removal of polymeric fouling deposits in hydrocracking furnaces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grenoble (US 5,215,649) – teaches that cycle oil is a well-known quench oil
Nakajima (US 4,956,020) – teaches inhibiting popcorn polymer growth in apparat using an inhibitor composition.
Watson (US 3,964,978) – teaches NO2 polymerization inhibitor for vinyl aromatic compounds.
Choi (US 2017/0166824) – teaches removing fouling plugs with aromatic solvents including toluene having boiling point of 110.6°C and tetralin having boiling point of 226°C [0040].
Sliwika (US 4,420,343) – teaches decoking with air and steam at high pressures.
Furuta (US 6,283,133) – teaches cleaning scale on heat exchangers with tetralin (column 5, line 55-56) and oxygen (column 5, line 61).
Dorton (US 2012/0174948) – teaches removing polymeric fouling with tetralin [0007-0010], [0017]. 
Miller (US 4,409,408) – teaches inhibitaiton of polymerization of vinyl aromatic monomers using aromatics such as toluene (column 4).
Shahid (US 6,525,146) – teaches inhibition of popcorn polymer growth using tetralin (column 5, lines 25-40).
Dorton (US 2003/0073595) – teaches process for cleaning polymeric fouling from equipment.
Sun (US 5,196,619) – teaches inhibition of popcorn polymer growth by treatment with aromatic sulfur compounds.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771